 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 ELIZABETH CANNON,                                      Case No.: 2:18-cv-01599-APG-VCF

 4          Plaintiff                                                      Order

 5 v.

 6 ANDERSON BUSINESS ADVISORS LLC,

 7          Defendant

 8         The proposed joint pretrial order is overdue. See ECF No. 73.

 9         I THEREFORE ORDER that the parties shall file a proposed joint pretrial order by May

10 28, 2021. Failure to comply with this order may result in sanctions, including the dismissal of

11 any remaining claims.

12         DATED this 4th day of May, 2021.

13

14
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23
